Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 1 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 2 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 3 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 4 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 5 of 22




             ICM Numbers and Pain points
       ICM Numbers                  Pains of oncall
                                                                                         Reducing on Call Pain
        Total 247,476                                                                    1.Replace test service with DaaS health service
         ◦   Sev 4 243,710
                                    Very large number of sev 4                           2.Write TSG where missing and link to incident
         ◦   Sev 3 3,614               ◦ Most are due to TestService                            •Prioritize by hit count
         ◦   Sev 2   152                                                                 3.Remove redundant or noisy alerts
                                                                                         4.The following remediations need to be simple to
        ncident Source Groups 4                                                          execute
                                    Sev 2 without Sev 3
                                                                                                •Remove from processing traffic
        ncident Sources total 82       ◦ We have a couple alerts that jump from 4 -> 2
                                                                                                •Restart service
        ncident Sources Active 64                                                               •Reboot server
                                    Missing TSG link for incidents                              •Replace/Reinstall Server
                                                                                                • nvestigate in Auto remediation (on alerts not
                                       ◦ 38 / 64 missing                                         ncidents)
                                    Manual mitigations can have lots of steps
                                       ◦ Bad AAG Probe

                                    Mitigation Fallout
                                       ◦ e Bad AAG Prob repair results in VMMS sev 3
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 6 of 22




                 ICM Next Steps
    Increasing Faith                                             Other Thoughts                                          Next Steps
    Consistency in escalating severity of an alert
                                                                 • Standardize on an CM Alert technology.                • Short Term
       ◦ Sev 4 -> 3 -> 2                                                 •Factors to consider                                  • Replace TestService with Health Service
                                                                                 •Does it auto mitigate incidents that         • Create or Link TSG to Alerts
     Consistency in alerts across environments                                   are transient.                                • Remove redundant and noisy alerts
      ◦ Bare Metal vs DaaS                                                       •Tie in with automation to run auto     • Medium Term
                                                                                 mitigations.                                  • Common Remediations are simple to kick off
     Volume and Rate Based Monitors for data processing                          •Allow for refinement of Alerts               • Train in Alert infra of choice.
     entity.
                                                                                 •Programmatically accessible ( for      • Long Term
             Examples
       ◦ Process Submission ( outstanding vs completed /                         both creating and modifying alerts)           • Volume and Rate data for each processing entity.
           time)                                                                 •Easy of use                                  • Geneva Actions
       ◦ Export Submission to EH (Completed vs exported /        • Get training to use the technology.
           time)                                                 • Author repair actions for automatic response
       ◦ Rescan ( ToBeScanned vs Scanned / time)
       ◦ EH -> Kusto (EH outstanding vs export Rate)

     Pivots
       ◦ Specific to service, should aggregate up for services
          that work in same pipeline)
       ◦ Examples
          ◦ Tenant / subtenant , Verdict ( submission-based
             stuff)
          ◦ Tenant, Engine (rescan based)
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 7 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 8 of 22



  Business Update on Office 365 ATP
  Next big milestone will be 50 Million MAU


        Monthly Active Users
        • August MAU was revised up to 42.7 Million
        • September MAU was 46 9 Million
             • 10% MoM growth
             • 100% YoY growth
             • 179% 3-year CAGR

        Monthly Active Tenants
        • North of 56,000

        Monthly Revenue
        • We’re generating roughly $75 million per month

        Notes
        • MAU numbers for ATP file and URL detonation
           encompass
              • Users enabled with both Safe Attachments
                AND Safe Links
              • Users enabled with either Safe Attachments
                OR Safe Links

        •   ATP protection spans
              • Office 365 Mail, SharePoint, OneDrive,
                  Teams Shares, Office App Clients, and Office
                  Online Clients
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 9 of 22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      22


 Example of Azure Hosted Phishing
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      22
                                                                          Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 15 of
                                                                                                                22



                                                                             Objective and Key Results
                                                                             Durable Objectives               Objective                                   Key Results
                                                                                                                                                          Ringed roll out for all services, toolsets and signatures driven by health models

                                                                                                                                                          Submission success rate/week 99.95
                                                                                                                                                          For managed workloads measure and maintain the following KR
                                                                                                              ncrease Efficiency To Develop and Opera e   - Peak throughout : sonar can process 600 sub/hr (Daas), bare metal : TBD per machine while keeping the
                                                                                                              he Service                                  latency 60s for P50 and 0.02% error rate
                                                                                                                                                          - Average throughput: Average submissions per day to maintain disk KP (at least 30% disk free always
                                                                                                                                                          + latency and error rate)
                                                                                 Deliver a World                                                          250 sub/hr (Daas), 200 sub/hr Bare metal

                                                                                  Class Service                                                           AV/URL Rescan completeness of 99.95

                                                                                                             Service is Complian wi h Microsof Legal      S360, SDL, Privacy, GDPR green
                                                                                                             and Regula ory Requiremen s
                                                                                                                                                          Zero DSRE cases opened due to improper malware handling on Corpnet

                                                                                                                                                          0% of prod/non-prod hosts are below OS 2016

                                                                                                             Accura e measuremen s of sonar               FN/FP metrics reflect accurate volume impact per DaaS tenant
                                                                                                             effec iveness by DaaS enan                   MTTD on Sev 2 ssues are autodetected within 60 min/reduce alert fatigue by 50%




Our current throughput is as follow:
let MinDate = startofday(ago(7d)); let MaxDate = startofday(ago(1d));let Interval = 1h;GetSubmissionsByVM(MinDate, MaxDate, Interval) | where EnvironmentName == "EOP" or EnvironmentName contains "EOP1"| project CreatedOn, productivity, EnvironmentName| summarize avgSub=avg(productivity) by EnvironmentName
EnvironmentName
avgSub/hour
EOP
206.770833333333
AZURE-EOP1WUS2
261 215277777778
AZURE-EOP1CUS
261 951388888889
AZURE-EOP1JPE
53.2430555555556
AZURE-EOP1EUS
242 569444444444
AZURE-EOP1JPNW
53.1527777777778

Our current utilization (taken from Geneva) at peak is:
DaaS:
            ~65%-70% of disk
            ~35%-45% of CPU
Sonar bare metal
            ~55 of disk
            ~ 50% of CPU
                                                                          Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 16 of
                                                                                                                22



                                                                              Objective and Key Results
                                                                               Durable Objectives              Objective                                     Key Results
                                                                                                                                                             Customers self-serve provision 100% of the time
                                                                                                               Cus omer onboarding and managemen is
                                                                                                                                                             Customers are up and running POCs with less than 40h/tenant team engagement
                                                                                                               fric ionless
                                                                                                                                                             Customers self-serve manage their subscription 100% of the time
                                                                                                                                                             Linked n has enabled detonation for attachments in M2M messaging
                                                                                                               Expand De ona ion Services beyond
                                                                                                                                                             Forms enabled detonation for customer escalations
                                                                                                               O365ATP
                                                                                                                                                             Response team signed up and ready for new customers
                                                                                Be the Detonation                                                            At least 5 Active customers + DSRE using the scenarios daily in September in Private Preview
                                                                                                               Deliver URL De ona ion in Sen inel as
                                                                                Platform of Choice             differen ia or
                                                                                                                                                             Click rate for URL entity/Usage

                                                                                                               Deliver blackbox T ma ching in Sen inel for   Baseline SNR (Signal to Noise Ratio) for Ti Matching alerts
                                                                                                               compe e                                       At least 5 Active customers + DSRE using the scenarios daily in Sept n Private Preview
                                                                                                                                                             Defender AV team uses Sonar to run workloads on Mac bare metal lab <pending POC, alignment and
                                                                                                               Expand De ona ion o Non-Windows               final decision>
                                                                                                               Pla forms for compe e                         ASC, MST C, Defender AV Teams use Sonar for Linux Detonations <pending investigation>




Our current throughput is as follow:
let MinDate = startofday(ago(7d)); let MaxDate = startofday(ago(1d));let Interval = 1h;GetSubmissionsByVM(MinDate, MaxDate, Interval) | where EnvironmentName == "EOP" or EnvironmentName contains "EOP1"| project CreatedOn, productivity, EnvironmentName| summarize avgSub=avg(productivity) by EnvironmentName
EnvironmentName
avgSub/hour
EOP
206.770833333333
AZURE-EOP1WUS2
261 215277777778
AZURE-EOP1CUS
261 951388888889
AZURE-EOP1JPE
53.2430555555556
AZURE-EOP1EUS
242 569444444444
AZURE-EOP1JPNW
53.1527777777778

Our current utilization (taken from Geneva) at peak is:
DaaS:
            ~65%-70% of disk
            ~35%-45% of CPU
Sonar bare metal
            ~55 of disk
            ~ 50% of CPU
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      22



 Objective and Key Results
 Durable Objectives            Objective                           Key Results
                                                                   FN ra e for URLs and a achmen less han 10% by volume wi h FP ra e of less han
                                                                   0 002% (a achmen s) while adding addi ional de ona ion capabili ies
                               Main ain Service Effec iveness as
  O365 ATP Provides the best   hrea landscape evolves
                                                                   Ne work an i-evasion improvemen s % of 200 OK resul s >15%
   protection against email                                        Benign documen il ering improving average la ency by 30% for all suppor ed
                                                                   ex ensions
    malware and phishing
                                 Con inue suppor he grow h of he   Scale Suppor Migra ion o DaaS (CA DE CH Go locals for public clouds 70%
                                             business              u iliza ion and degrada ion of la ency KP s will rigger spin up of DaaS capaci y )
                                                                   Accura e requiremen s and plan for execu ion on needs
                                                                   Sandpi is he inves iga ion pla form of choice for supervised de ona ion
                                     mprove Response Veloci y      Cloud hos ed unified Analys Workbench
         Improve Analyst                                           Accura e and reliable mechanism o correc Sonar T verdic           au oma ed way o
           Productivity                                            provide FP redac ion
                                  Fas er signa ure and hroughpu    Safe reliable cloud-based signa ure delivery enables <60min FN <15min FP
                                                                   response
                                                                   Signa ure specific FP suppression




                                                                                                               1. Agreement between Sonar SRE and Office PM/Eng leader
                                                                                    Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 18 of
                                                                                                                          22

                                                                                      Deliver a World Class Service
                                                                                                     July                                August                             September                            October                            November                             December
                                                                                       Increase Eng Efficiency              Increase Eng Efficiency                • Increase Eng Efficiency          Increase Eng Efficiency             Increase Eng Efficiency              Increase Eng Efficiency
                                                                                       Service-Fabric                       Service-Fabric                         Service-Fabric                     Service-Fabric                      Service-Fabric                       Service-Fabric
                                                                                       All core detonations services        •All services*, toolset and platform   *Rescan services pending           • Production rollout plan           •Switch over to all SF clusters in   Repo breakup
                                                                                       migrated to SF                       migrated to SF                         PPE scale testing for Daas          Parallel cluster deployment in     DaaS
                                                                                       Health model reviewed                Service health model ready             Per tenant custom configuration    production and testing              Rollout validation plan beyond       Submission-Hub
                                                                                       Submission-Hub                       Submission hub rollout for             Submission-Hub                      Switch over 1 cluster DaaS         health checks to remove FSRs         Phase2 Detailed Design –
                                                                                       Scale support, complete metrics,     production ready                       • Alerts, dashboards , Kusto        Bare metal rollout planning        Submission-Hub                       publishing experience, Sonar
                                                                                       throttling design, migration plan,                                          global Ds, perf fixes and          Submission-Hub                      Production monitoring                SDK
                                                                                       (early) complete REST APIs –         Submission-Hub                         additional analysis, Phase2        •Start of migration DaaS            Bug fixing, cost analysis results
                                                                                       “cancel submission”, (new)           Monitoring, portal support,            requirements, global to local      instances to Submission Hub         Offhost                              Offhost
                                                                                       SubHub Releases, load secrets        migration plan, (early) Testing +      submissionIDs                      (production), Throttling            Start migration                      Rescan Evaluate aggregation of
                                                                                       in runtime                           comparison done early                  Offhost E2E flow migration         • [ LDC holidays]                                                        rescan messages
                                                                                       Offhost                              complete REST APIs – “get              plan retention policy,                Offhost                          Compliance                           Security (AAD)
                                                                                       Designs signoff                      results files”                         SonarCore writes data to              sends rescan message to          Design FP redaction service          Sonar move to AAD POC
                                                                                       Begin compliance processes                                                  offhost. deployment support           rescan Qs AV/ URL Rescan                                              completion
                                                                                       (GRC, security                       Offhost                                Compliance                            integration+ Q mgmt              Accurate Measurements                Create execution and migration
                                                                                                                            Env/ nfra for off-host storage         • GRC and Security signoff for     •E2E integration testing at scale   • URL rescan enabled for DaaS        plan of customers
                                                                                       Compliance                           development                                offhost and subhub             deploy in PPE Perf                    managed env. (going with SF
                                                                                       • solated analyst development                                               • TI lookup: SDL bug fix           Compliance                            work)                              Compliance
                                                                                         environment                        Compliance                             Accurate Measurements               • Med severity Pen test bugs       • Annotation as source of FN         FP redaction service v1
                                                                                       • FY 2020 Privacy Review             PII leak (user context) Cleanup        • Accurate FN volume               •Rescan SDL eval. & exceptions        (URL + File)
                                                                                       • PII leak hotfix & SU               from Kusto & cosmos                        measurement (URL/File)         Accurate Measurements               • FP metric v1 (AA KEStore)          Accurate Measurements
                                                                                         deployment across EOP                                                     • Tenant effectiveness              • Tenant FN effectiveness v1       • KEStore as FN source               • Anomaly and correlation
                                                                                         bare metal & DaaS
                                                                                                                            Accurate Measurements                      design/ approach                • Export pipeline monitoring                                               based FN analysis
                                                                                                                                                                   • Export pipeline monitoring          (DaaS)                           Monitoring/alerting                  • Design Durable WL based
                                                                                       Accurate Measurements                                                           across env./DC for              • FP metric design closed          Service improvements for high           detonation optimization & FP
                                                                                       • AV rescan enabled for DaaS         Monitoring/alerting                        freshness/error rate (bare                                         volume sev2                             guard
                                                                                                                                                                                                       • Effectiveness
                                                                                         managed env.                       Review and buy off canary plans            metal)                            pipeline monitoring               mprove Sev4 alerting efficacy       • Durable WL based detonation
                                                                                                                            with customers                         • Work to address SF                • Benchmark for Daas onebox                                                optimization & FP guard
                                                                                       Monitoring/alerting                  Monitoring alert trends                    WUSprod cert expiry & EH          measurement defined                                                   • Establish DaaS onebox
                                                                                       Track sev3 customer escalations      Analyze the volume of CM alerts            key rotation                                                                                               benchmark
                                                                                       regularly                                                                   Monitoring/alerting                Monitoring/alerting                                                      Misc
                                                                                                                                                                   list of W for tweaking alerts or   •Unique sev2 alerts                                                      - Plan for server 2019 for soanr
                                                                                       Toolset                                                                     fixing services
                                                                                       MBA Process Camouflage                                                      TSGs for the top 10 frequent
                                                                                                                                                                   alerts                             Toolset
                                                                                                                                                                   Toolset                            MBA File System Hardening
                                                                                                                                                                   OneCyber reports for URL and       Worldwide availability of New
                                                                                                                                                                   Phish detonations                  Model workflow




Detailed:
Subhub
July
•   Add perf data metrics to feed svc
•   Support Multi storage accounts
•   Multi queues
•   Throttling
•   Reporting capacity count
•   Fetch secrets at run time
•   Build Migration plan

Aug:
• Feed Svc to pull according to health state
• REST API support in Gets files (results) and cancellation support
• Portal verification
• Alerts
• Kusto: add data re global subs
• Create/Upgrade release for SH
• Scale/stress test in PPE

Spet:
• Comprehensive comparison between SH and 1box
• Complete TIP coverage (synthetic if needed for client simulation)

Offhost
July:
Designs signoff (HLD,rescan,SonarCore)
Begin compliance processes (GRC, security)

Aug:
• Env./ Infra for off-host storage development & testing (certs/ auth etc.)
• SonarCore: writes data to offhost, sends rescan message to rescan Qs
• SRE: deployment support

Sept
•   Scale test
•   Perf counters, dashboards
•   SonarCore: hot-local storage, validate Portal & Fetch integration
•   AV/ URL Rescan: off-host storage integration and queue management (reads/scans samples)
•   E2E flow works
• Build migration plan
• SRE: retention policy update per tenant                                     Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 19 of
                                                                                                                    22
Oct:
•   AV rescan: E2E integration testing at scale
•   URL rescan: E2E integration testing at scale
•   Deploy in PPE
•   Perf test

Global/Local ID
The submission hub needs to return submission IDs & Task IDs to clients even before the submission is picked up by a 1box.
The client then queries the submission over the ID it received from the SH but the SH needs to query the 1box that actually detonated the submission.
During design there were 2 alternatives to allow this: 1) Trying to force the 1box to accept IDs that the SH created or 2) Letting the feed service submit locally the normal way and keeping/converting this mapping all the time in the SH.
There were tradeoffs each way but eventually we found it can be rather easy to force the 1box to accept the submission IDs the SH created (by using import submission - the POC) and introducing the global submission concept meant harder troubleshooting experience by analysts/on-call, harder latency investigations and some pitfalls
we found during certain conversions (mainly GetSubmissionFiles which returns a zip with directories structure of local submission IDs)
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 20 of
                                      22
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 21 of
                                      22



C+AI Security GIVE 2019
  First Week of GIVE stats            If donating to any of your preferred organization and email C+AI Security 2019 GIVE
                                      and get a chance to win:
                                      1. The Cool Mix Gift Basket worth $800 - which includes but are not limited to:
                                            •    $384 + Tax Pro Club Auto Detailing
                                            •    Car Battery Charger
                                            •    Comfy Blanket
                                            •    3D Printer Pen with Fillament
                                            •    Hydro Flask
                                            •    Amazon Fire Stick with Alexa
                                      2. The Pop Culture Gift Basket worth $400 – which includes but not limited to:
                                            •    A set of BlueRay movies
                                            •    An old school game console with over 600 build in games (tetris, Street
                                                 Fighter, Donkey Kong, Galaga – to name a few)
                                            •    GOT Beer glass and bottle opener
                                            •    Captain America Popcorn maker
                                            •    USB Juicer
                                            •    $25 Tutta Bella gift card
                                            •    Wrap
                                      3. The Lucky Strike Special:
                                            •    2 bowling lanes for 2 hours for 8 people
                                            •    4 replenished food items
                                            •    Unlimited soft drinks
                                            •    8 arcade game cards

                                                                                    1. Agreement between Sonar SRE and Office PM/Eng leader
Case 0:20-cv-60416-AMC Document 110-8 Entered on FLSD Docket 08/13/2021 Page 22 of
                                      22
